Citation Nr: 0721902	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-19 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus Type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2004 rating decision in which the RO granted 
a 30 percent rating for service-connected PTSD, effective 
February 28, 2003.  The veteran filed a notice of 
disagreement (NOD) in April 2004 with the assigned 30 percent 
rating, and a statement of the case (SOC) was issued in April 
2005.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in June 2005.

This appeal to the Board also arose from an August 2004 
rating determination in which the RO continued the previously 
assigned 20 percent rating for service-connected diabetes 
mellitus.  In January 2005, the veteran filed a NOD with the 
assigned 20 percent rating, and a SOC was issued in May 2005.  
The veteran filed a substantive appeal (via a VA Form 9) in 
July 2005.

Thereafter, the RO issued a supplemental SOC (SSOC), 
reflecting the continued denial of the claims for increased 
ratings, in December 2006.

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for a rating in excess of 30 percent for 
PTSD and for a rating in excess of 20 percent for diabetes 
mellitus on appeal is warranted.  

The most recent VA QTC psychiatric examination of the veteran 
was performed in August 2003.  The examiner then indicated 
that the veteran had mild to moderate PTSD and assigned a 
Global Assessment of Functioning (GAF) scale score of 60. 

The Board also notes that the veteran has contended in his 
June 2005 substantive appeal that the August 2003 VA QTC 
examination was inadequate.  Additional VA and private 
treatment records have been associated with the claims file 
since the last VA QTC examination was conducted. A June 2005 
statement from a VA physician indicated that the veteran's 
PTSD had a considerable impact on his overall level of 
functioning with symptoms including nightmares, avoidance 
behavior, isolation, anhedonia, irritability, and severe 
occupation impairment.  The VA physician assigned a GAF score 
of 45.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF score of 45 is reflective 
of serious symptoms and impairment in social, occupational, 
or school functioning (greater than that contemplated in the 
assigned 30 percent rating).

To ensure that the record accurately reflects the current 
severity of the veteran's PTSD, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the veteran's service-connected PTSD under consideration.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be 
considered contemporaneous).

The Board also finds that additional development is warranted 
to assess the current severity of the veteran's diabetes 
mellitus.  The record reflects that he last underwent a VA 
QTC examination in connection for his diabetes in March 2001; 
however, that examination, conducted more than six years ago, 
was for the specific purpose of establishing service 
connection, not a higher rating.  Moreover, in light of the 
veteran and his representative's contentions of increased and 
additional symptomatology, the Board finds that a 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, would be helpful in resolving the 
claim for a rating in excess of 20 percent for diabetes 
mellitus.  See 38 U.S.C.A. § 5103A. 

Hence, the RO should arrange for the veteran to undergo VA 
psychiatric and diabetes mellitus examinations, by 
physicians, at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, shall result in 
denial of the claim(s) for increase.  See 38 C.F.R. § 
3.655(b) (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
the death of an immediate family member.  If the veteran 
fails to report to any scheduled examination(s), the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination(s) sent to the veteran by the appropriate VA 
medical facility.  

Prior to arranging for the veteran to undergo further 
examination(s), the RO should obtain and associate with the 
claims file all outstanding pertinent VA records.  The claims 
file reflects that the veteran has received medical treatment 
from the VA physician identified as Sean R. Stetson, M.D.; 
however, as the claims file only includes a statement from 
this physician dated on June 2005, any additional records 
should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The RO should also give the veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2006) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also invite the appellant to submit 
all pertinent evidence in his possession, and ensure that its 
notice meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)-particularly as regards 
assignment of disability ratings and effective dates-as 
appropriate.  The RO should specifically request that the 
veteran provide authorization to enable it to obtain medical 
records from the facility where he received emergency room 
and inpatient hospitalization treatment for depression and 
anxiety in October 2002 (as referred to during the August 
2003 QTC examination); from Brian O'Sullivan, LICSW at 
Lawrence Memorial Hospital for the time period from February 
2002 to the present; and from Dr Lim for the time period from 
May 2003 to the present.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.   

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the VA 
Boston Healthcare System all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's service-
connected PTSD and/or diabetes mellitus 
disabilities, from February 2002 to the 
present.  The RO should follow the 
procedures of 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for a rating in excess of 30 
percent for PTSD and for a rating in 
excess of 20 percent for diabetes 
mellitus.  

The RO should specifically request that 
the veteran furnish authorization to 
enable VA to obtain medical records from 
the facility where he received emergency 
room and inpatient hospitalization 
treatment for depression and anxiety in 
October 2002; from Dr Lim for the time 
period from May 2003 to the present; and 
from Brian O'Sullivan, LICSW at Lawrence 
Memorial Hospital for the time period 
from February 2002 to the present.

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates-as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken. 

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should also arrange for the veteran to 
undergo VA examination, by a physician, 
for evaluation of his Type II diabetes 
mellitus.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all findings made 
available to the examining physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The physician should render specific 
findings as to whether the diabetes 
mellitus requires insulin; a restricted 
diet; regulation of activities; 
progressive loss of weight; and/or other 
complications; as well as whether the 
condition involves episodes of 
ketoacidosis or hypoglycemic reactions, 
and if so the number of hospitalizations 
per year or number of monthly visits to a 
diabetic care provider required.

The physician should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  Also after associating with the 
claims file all available records and/or 
responses received from each contacted 
entity, the RO should arrange for the 
veteran to undergo VA examination, by a 
psychiatrist (M.D.), at an appropriate VA 
medical facility, for evaluation of his 
PTSD.  

The entire claims file must be made 
available to the psychiatrist designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions. All 
necessary tests and studies, to include 
psychological testing, if warranted, 
should be accomplished (with all results 
made available to the psychiatrist prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  

The examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of: memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a GAF score representing 
the level of impairment due to the 
veteran's PTSD, and an explanation of 
what the score means.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

6.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the claims file 
a copy (ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for a 
rating in excess of 30 percent for PTSD, 
and for a rating in excess of 20 percent 
for diabetes mellitus on appeal.  If the 
veteran fails, without good cause, to 
report to any scheduled examination(s), 
the RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  
Otherwise, in adjudicating each claim, 
the RO should consider all pertinent 
evidence and legal authority.  

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



